         Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 1 of 11




                             KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.             2020 Pennsylvania Ave. N.W., #800                     Tel:    561-
558-5336
                                               Washington,               DC,                 20006
Fax: 202-379-9289

June 5, 2020

Via ECF

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC and the Court’s Order of May 29,
       2020 Addressing Two (2) Issues

Dear Judge Carter:

        Pursuant to Your Honor’s Order of May 29, 2020 concerning “(1) [t]he status/existence
of Yerushalayim TV at the time Plaintiff Moore signed the Consent Agreement; and (2) [t]he
legal relationship between Yerushalayim TV and the Defendants at the time Plaintiff Moore
signed the Consent Agreement[,]” Plaintiffs Judge Moore and Kayla Moore hereby respectfully
submit the following based on the compelling facts and law of this case:

        First and foremost, respectfully, the Court’s inquiry is not germane to the overriding
issue that disposes of the Court’s inquiry.

 Based on the express terms of the Consent Agreement, which was signed by Judge Moore and
Yerushalayim TV (“YTV”), there was no waiver as to “any allegedly sexual oriented or
offensive behavior or questioning.” This portion of the Consent Agreement was crossed out by
Judge Moore, and subsequently, this version of the Consent Agreement was agreed to and signed
by YTV. Thus, based on simple, indisputable contract law, any claims arising from “any
allegedly sexual oriented or offensive behavior or questioning” were not waived by Judge
Moore. It is also indisputable that falsely and maliciously accusing an individual of being a
pedophile on television falls under “any allegedly sexual oriented or offensive behavior or
questioning.” Thus, it simply does not matter who or what YTV was at the time, or who it was
owned or operated by. The Consent Agreement does not govern this case, as shown by the
express terms of the Consent Agreement itself.

        Second, as set forth in Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, ECF No.
55, the fundamental legal principle that a release does not extend to claims that a party does not
know or suspect at the time of executing the release is deeply rooted in American law. For



                                                1
         Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 2 of 11



example, in a landmark decision styled E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp.
2d 273 (S.D.N.Y. 2006), the Court held unequivocally:

       A release that employs general terms will not bar claims outside the parties’
       contemplation at the time the release was executed. New York law does not
       construe a general release to bar claims for injuries unknown at the time the
       release was executed, even when the release contains broad language (internal
       citations omitted); Cal. Civ. Code § 1542 (West 2005) [] (“A general release does
       not extend to claims which the creditor does not know or suspect to exist in his or
       her favor at the time of executing the release, which if known by him or her must
       have materially affected his or her settlement with the debtor.”)

Id. at 284 (emphasis added); see also Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 354
F. Supp. 2d 293, 299 (S.D.N.Y. 2004). “It is also a firm principle of New York law that it is less
likely that claims are covered by a general release if they are unknown at the time of the release.”
Actrade Liquidation Trust v. Greenich Ins. Co. (In re Actrade Fin. Techs. Ltd.), 424 B.R. 59
(S.D.N.Y. 2009).

IMPORTANTLY, AS SET FORTH ABOVE, NEW YORK LAW FOLLOWS AND THUS
INCORPORATES CAL. CIV. CODE SECTION 1542, WHICH IS CRYSTAL CLEAR ON
THIS POINT.

        The Consent Agreement here is a “textbook” example of an improper and disallowed
general release. Plaintiffs never intended to even appear on “Who is America?” much less be
falsely accused of pedophilia before a world-wide audience.

       Third, Defendant Cohen’s name does not appear anywhere on YTV’s initial filing with
the Wyoming Secretary of State. See Exhibit 1. According to the Articles of Organization, the
organizer of YTV was Jenifer Wallis. Defendant Cohen’s name is nowhere to be found on
YTV’s Articles of Organization, much less CBS or Showtime. Additionally, as further evidence
that YTV was nothing but a ruse to trick Judge Moore and others, it appears to have been
dissolved in December of 2019. See Exhibit 2.

       The U.S. District Court for the District of Columbia’s (“D.C. Court”) rationale for
finding that Defendants could enforce the transfer provision of the Consent Agreement appears
to have been based solely on the self-serving declaration of Todd Schulman. ECF No. 6-1
(Motion to Transfer). At the April 29, 2029 hearing, the D.C. Court held found, “Defendant
submitted a declaration from the executive producer of the program which states this YTV is
only owned by defendant Cohen. It's only owned through the production company which owns
the program and licenses it that's a licensee then to defendant Showtime and CBS.” At a
minimum, Plaintiffs should be allowed to depose Mr. Schulman, as well as Defendant Cohen,
should the Court determine that the issue of YTV’s ownership is germane to the facts of the case.

BUT THIS IS UNNECESSARY IN ANY EVENT, AS THE CONSENT AGREEMENT DOES
NOT APPLY GIVEN THE MEETING OF THE MINDS OF THE PARTIES WHO




                                                 2
        Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 3 of 11



EXPLICITLY AGREED THAT THERE NOT                     BE “ANY SEXUAL ORIENTED OR
OFFENSIVE BEHAVIOR OR QUESTIONING!



        In sum, while it is apparent from YTV’s formation documents that Defendant Cohen is
not mentioned or listed, the Court need not even take this into account, as the Consent
Agreement clearly does not govern this case. Judge Moore, at the time, had the foresight to not
waive any claims pertaining to “any allegedly sexual oriented or offensive behavior or
questioning.” This was agreed to by YTV. Thus, the Consent Agreement is inoperative given the
facts of the case.

      This honorable Court must now allow this case to finally move forward.


Respectfully,


_/s/ Larry Klayman _______
Larry Klayman, Esq.
Counsel for Chief Justice Roy Moore

cc: Defendants’ counsel




                                              3
Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 4 of 11




            EXHIBIT 1
Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 5 of 11
Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 6 of 11
Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 7 of 11
Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 8 of 11
Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 9 of 11




            EXHIBIT 2
                  Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 10 of 11

                          STATE OF WYOMING * SECRETARY OF STATE
                                   EDWARD A. BUCHANAN
                                    BUSINESS DIVISION
                          Herschler Bldg East, Ste.100 & 101, Cheyenne, WY 82002-0020
                                                Phone 307-777-7311
                             Website: https://sos.wyo.gov · Email: business@wyo.gov

                                                Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name               YERUSHALAYIM TELEVISION, LLC
Filing ID          2017-000771418
Type               Limited Liability Company                            Status                   Inactive -
                                                                                                 Administratively
                                                                                                 Dissolved (Tax)

General Information

Old Name                                                                Sub Status               Current
Fictitious Name                                                         Standing - Tax           Delinquent
                                                                        Standing - RA            Good
Sub Type                                                                Standing - Other         Good
Formed in           Wyoming                                             Filing Date              10/06/2017 11:08 AM
Term of Duration    Perpetual                                           Delayed Effective Date
                                                                        Inactive Date            12/09/2019

Principal Address                                              Mailing Address
900 Wilshire Blvd                                              900 Wilshire Blvd.
Suite 1000                                                     Suite 1000
Beverly Hills, CA 90212                                        Beverly Hills, CA 90212
Registered Agent Address
Hirst Applegate Registered Agent Services, Inc.
1720 Carey Ave Ste 400
Cheyenne, WY 82001

Parties

Type                  Name / Organization / Address
Organizer             Jenifer Wallis 801 S. Figueroa St., 15th flr, Los Angeles, CA 90017

Notes
Date                 Recorded By               Note




                                                                                                           Page 1 of 2
                 Case 1:19-cv-04977-ALC Document 68 Filed 06/05/20 Page 11 of 11


                                                   Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name                YERUSHALAYIM TELEVISION, LLC
Filing ID           2017-000771418
Type                Limited Liability Company                              Status                  Inactive -
                                                                                                   Administratively
                                                                                                   Dissolved (Tax)

Most Recent Annual Report Information
Type               Original                                                                   AR Year      2018
License Tax        $50.00                           AR Exempt      N                          AR ID        03965310
AR Date            11/14/2018 5:49 PM
Web Filed          Y

Officers / Directors

Type                   Name / Organization / Address

Principal Address                                               Mailing Address
900 Wilshire Blvd                                               900 Wilshire Blvd.
Suite 1000                                                      Suite 1000
Beverly Hills, CA 90212                                         Beverly Hills, CA 90212

Annual Report History

Num               Status              Date          Year          Tax
03965310          Original            11/14/2018    2018          $50.00

Amendment History
ID                   Description                                                      Date
2019-002705779 Dissolution / Revocation - Tax                                         12/09/2019
       Filing Status Changed From: Active To: Inactive - Administratively Dissolved (Tax)
       Inactive Date Changed From: No Value To: 12/09/2019
2019-002656956 Delinquency Notice - Tax                                               10/02/2019
2018-002380715 Delinquency Notice - Tax                                               10/02/2018
See Filing ID        Initial Filing                                                   10/06/2017




                                                                                                             Page 2 of 2
